DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Office Action Summary
From the Office Action mailed January 22, 2021, 112(b) rejections have been overcome by amendment. The 102 and 103 rejections are maintained.
Claims 1-11, 14, 20-21, and 28-32 remain pending in the application. 
New in this office action are 102 and 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 102
Claims 1-4, 7-9, 14, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takano et al (JP WO2018003150, using US 2019/0152787 A1 as an English equivalent). Hereinafter referred to as Takano.
Regarding claim 1, Takano discloses a method of preparing an electrode (“negative electrode” [0019]) comprising:

exposing the electrode material to a solution (“…adding silicon nanopowder to a silicon compound” [0049]), wherein the solution comprises a solid electrolyte interphase (SEI) enhancement precursor of an SEI enhancement compound (“silicon compound” [0049]) and/or the solution comprises the SEI enhancement compound;
exposing the electrode material to acidic conditions (“hydrolysis and a polycondensation reaction of the mixture by adding the silicon nanoparticles to the silicon compound” [0055], and “hydrolyzed solution is preferably adjusted ordinarily to pH 7 or less” [0062]); and
forming an SEI layer comprising the SEI enhancement compound on the electrode material from the SEI enhancement precursor and/or the SEI enhancement compound (“the silicon nanoparticles and hydrogen polysilsesquioxane form a network through a strong chemical bond (Si – O – Si bond). The network is even held after the calcination…” [0073], and “when the calcined product of silicon nanoparticle-containing hydrogen polysilsesquioxane is used in a battery as the negative electrode material for the lithium ion battery, stress during expansion and contraction caused during repetition of charge and discharge is relaxed. Accordingly, cycle deterioration is suppressed to be effective in improving cycle characteristics” [0075], which supports the network functioning as an SEI layer as it functions to improve battery cycle characteristics).
Regarding claim 2
Regarding claim 3, Takano discloses all of the limitations as set forth in claim 2 above, wherein the electrode is an anode (“negative electrode” [0096]).
Regarding claim 4, Takano discloses all of the limitations as set forth in claim 2 above, wherein the electrode material comprises the silicon as Si particles (“primary particles being spherical particles” [0074], Fig. 2).
Regarding claim 7, Takano discloses all of the limitations as set forth in claim 6 above, wherein the electrochemically active material comprises the silicon at about 70% to about 100% by weight (“the silicon nanoparticles may contain other components… and the content thereof is usually less than 5% by weight with respect to the nanoparticles.” [0028]).
Regarding claim 8, Takano discloses all of the limitations as set forth in claim 1 above, wherein the electrode comprises the electrode material ([0052]).
Regarding claim 9, Takano discloses all of the limitations as set forth in claim 8 above, wherein the electrode is an anode ([0052]).
Regarding claim 14, Takano discloses all of the limitations as set forth in claim 1 above, wherein exposing the electrode material to the solution comprises exposing the electrode material to the solution comprising the SEI enhancement precursor subsequent to exposing the electrode material to acidic conditions (“[Example 3]… an aqueous dispersion of silicon nanoparticles… and of hydrochloric acid… were stirred for minutes to totally disperse the silicon nanoparticles, and… trimethoxysilane… was added dropwise under stirring…” [0077]).
Regarding claim 20, Takano discloses all of the limitations as set forth in claim 1 above, wherein the SEI enhancement precursor comprises a silicon oxide precursor (“There is provided a silicon nanoparticle-containing hydrogen polysilsesquioxane which has… a silicon oxide structure derived from a hydrogen polysilsesquioxane…” [0011]).
Regarding claim 21, Takano discloses all of the limitations as set forth in claim 20 above, wherein the silicon oxide precursor comprises trimethoxysilane (TMOS) ([0020]).


Claim Rejections - 35 USC § 103
Claims 5, 6, 10, 11, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Takano as applied to claims 2 and 30 above, and further in view of Nakanishi et al (CN104241652B). Hereinafter referred to as Nakanishi.
Regarding claim 5, Takano discloses an electrode (“anode” [0052]) that is manufactured using the electrode material (“negative electrode active material” [0052]) that contains silicon particles (“silicon nano particle” [0052]) of an average particle size (“volume-based average particle diameter” [0013]) between 0.01 µm and 0.05 µm ([0013]). Takano does not disclose that the silicon particles have an average particle size between 1 µm and 50 µm, a higher range than the disclosed range. 
However, Nakanishi discloses a method for preparing an electrode (“negative electrode molded body” [0026]) that comprises preparing (“Step (A1)” [0066]] an electrode material prima facie case of obviousness exists. 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the electrode material of Takano by using a larger average silicon particle size range in order to obtain an electrode material that does not require higher costs, is of optimum specific surface area and density.
Regarding claim 6, Takano discloses all of the limitations as set forth in claim 2 above, wherein the electrode material comprises 50% or more silicon by weight (“The silicon nanoparticles are ordinarily blended to be 5% by weight to 65% by weight… ” [0066], which is sufficient for a prima facie case of obviousness to exist as the instant claimed ranges “overlap… ranges disclosed by the prior art” as supported in MPEP 2144.05 Section I – first paragraph).
Regarding claim 10, Takano discloses all of the limitations as set forth in claim 8 above, wherein the electrode material comprises 50% or more silicon by weight (“The silicon nanoparticles are ordinarily blended to be 5% by weight to 65% by weight… ” [0066], which is prima facie case of obviousness to exist as the instant claimed ranges “overlap… ranges disclosed by the prior art” as supported in MPEP 2144.05 Section I – first paragraph).
Regarding claim 11, Takano discloses all of the limitations as set forth in claim 10 above, wherein the electrode material comprises about 70% to about 100% silicon by weight (“The silicon nanoparticles are ordinarily blended to be 5% by weight to 65% by weight… ” [0066], which is sufficient for a prima facie case of obviousness to exist as the instant claimed ranges “overlap… ranges disclosed by the prior art” as supported in MPEP 2144.05 Section I – first paragraph).
Regarding claim 28, Takano discloses all of the limitations as set forth in claim 1 above, wherein the weight ratio of the SEI enhancement precursor to the electrode material is about 1:1 to about 1:20 ([0029]).
More specifically, Takano discloses “The silicon nanoparticles are usually blended in an amount of from 5% by weight to 65% by weight… relative to the obtained silicon nanoparticle-containing hydrogen polysilsesquioxane” ([0029]). The claimed weight ratio range for the SEI enhancement precursor to the electrode material of claim 28 is equivalent to a weight percentage (wt%) range of about 5 wt% to 50 wt%. The wt% range disclosed by Takano is an encompassing range relative to the instant claimed range. MPEP 2144.05, Section I, third paragraph, states that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. Therefore, the claimed weight ratio range of the instant is anticipated by Takano.
Regarding claim 29
More specifically, Takano discloses “The silicon nanoparticles are usually blended in an amount of from 5% by weight to 65% by weight… relative to the obtained silicon nanoparticle-containing hydrogen polysilsesquioxane” ([0029]). The claimed weight ratio range for the SEI enhancement precursor to the electrode material of claim 28 is equivalent to a weight percentage (wt%) range of about 6 wt% to 29 wt%. The wt% range disclosed by Takano is an encompassing range relative to the instant claimed range. MPEP 2144.05, Section I, third paragraph, states that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. Therefore, the claimed weight ratio range of the instant is anticipated by Takano.
Regarding claim 30, Takano discloses all of the limitations as set forth in claim 29 above, wherein the weight ratio of the SEI enhancement precursor to the electrode material is about 1:5 to about 1:10 ([0029]).
More specifically, Takano discloses “The silicon nanoparticles are usually blended in an amount of from 5% by weight to 65% by weight… relative to the obtained silicon nanoparticle-containing hydrogen polysilsesquioxane” ([0029]). The claimed weight ratio range for the SEI enhancement precursor to the electrode material of claim 28 is equivalent to a weight percentage (wt%) range of about 9 wt% to 16 wt%. The wt% range disclosed by Takano is an encompassing range relative to the instant claimed range. MPEP 2144.05, Section I, third paragraph, states that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie
Regarding claims 31 and 32, Takano discloses the weight ratio of the SEI enhancement precursor (“silicon nanoparticles” [0029]) to the electrode material (“silicon nanoparticle-containing hydrogen polysilsesquioxane” [0029]) is about 1:5 to about 1:10 (“from 10% to 60% by weight” [0029]). Takano does not disclose that the weight ratio of the SEI precursor to the electrode material is explicitly 1:5 (claim 31) and 1:10 (claim 32).
However, Nakanishi discloses a method for preparing an electrode (“negative electrode molded body” [0026]) that comprises preparing (“Step (A1)” [0066]] an electrode material (“spherical silica nanoparticles” [0051]) comprising silicon ([0051]), and exposing (“Step (A2)” [0067]) the electrode material to a solution, wherein the solution comprises a solid electrolyte interphase (SEI) enhancement precursor of an SEI enhancement compound (“trifunctional silane compound” [0086]).
Nakanishi discloses a weight ratio range of the SEI enhancement precursor to the electrode material of 3% by weight to 15% by weight ([0095]), which corresponds to a weight ratio range of about 1:5 to 1:30, which is an encompassing range relative to that of the instant claimed range of 1:5 (claim 32) to 1:10 (claim 31), and is a known weight ratio range in the art at the time of the instant effective filing date. Furthermore, Nakanishi teaches a decrease in yield when a lower concentration that is outside of this range is used, and an agglomeration of the spherical silica nanoparticles when a higher concentration outside of this range is used ([0095]).
Therefore, in order to balance the effects of decrease in yield and agglomeration of spherical silica nanoparticles, it would have been obvious to a person of ordinary skill in the art to modify Takano by optimizing weight ratio range of the SEI enhancement precursor to the electrode material of 1:5 to 1:30, and, through “routine optimization…”, “arrive at the claimed invention” (MPEP 2144.05 Section II-B, first paragraph) by selecting an upper value of 1:5 and a lower .


Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive.
Applicant appears to argue that in regards to claim 1, Takano teaches a binder material for the electrode, and not an SEI layer, when referring to the silicon nanoparticle-containing hydrogen polysilsequioxane network.
However, the examiner posits that Takano does not teach a binder material when referring to the network as Takano discloses that the silicon nanoparticle-containing hydrogen polysilsesquioxane results in “favorable binding properties with a binder to develop further excellent cycle characteristics” ([0075]). Moreover, Takano discloses that the anode is made up of a mixture “containing the binder, and the negative electrode active material formed by containing the silicon nanoparticle-containing hydrogen polysilsesquioxane calcined product” ([0097]), and discloses materials that can be used as the binder ([0099]). Therefore, Takano discloses an SEI layer and a binder (“the binder, and the negative electrode active material formed by containing the silicon nanoparticle-containing hydrogen polysilsesquioxane calcined product [0097]) as two separate and distinct components of the anode material, and does not teach that the network resulting from the silicon nanoparticle-containing hydrogen polysilsesquioxane is a binder.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721